Citation Nr: 0843780	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  04-13 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a left foot 
condition. 

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD). 

4.  Entitlement to an increased rating for tension headaches, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1978 to 
April 1984. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in January 2003 and August 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  In the January 2003 
rating decision, the RO denied entitlement to service 
connection for bilateral hearing loss and for a left foot 
condition.  In the August 2005 rating decision, the RO denied 
entitlement to service connection for GERD and granted 
service connection for tension headaches, assigning a 10 
percent disability evaluation, effective March 25, 2005.  

A review of the record indicates that, in a January 2007 
rating decision, the RO increased the veteran's disability 
evaluation for tension headaches to 30 percent, effective 
March 25, 2005.  Additionally, in an April 2008 rating 
decision, the RO granted service connection for hearing loss 
of the left ear and assigned a noncompensable evaluation, 
effective February 28, 2002.  Accordingly, the issues are as 
stated on the cover page.

The issues of service connection for GERD and entitlement to 
a rating in excess of 30 percent for tension headaches are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right ear hearing is within normal limits.  

2.  The veteran's left foot conditions did not manifest 
during active service or for many years thereafter, nor are 
they otherwise causally related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
right ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2008).  

2.  The criteria for entitlement to service connection for a 
left foot condition have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  In regard to the veteran's right ear 
hearing loss and left foot claims, letters dated in January 
2003 and May 2003 informed her of all three elements required 
by 38 C.F.R. § 3.159(b) as stated above.  In light of the 
denial of the veteran's claims, no disability rating or 
effective date can be assigned, so there can be no 
possibility of prejudice to the veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and VA and private 
treatment records, and provided her a VA audiological 
examination and two VA foot examinations.  Although a VA 
medical opinion regarding the direct etiology of the 
veteran's left foot conditions has not been obtained, no such 
opinion is necessary to satisfy the duty to assist in this 
case.  

Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical 
opinion when such is necessary to make a decision on a claim.  
Specifically, a VA examination is required where the record 
contains competent evidence of a current disability, and 
indicates that the disability or symptoms may be associated 
with military service, but does not contain sufficient 
evidence for the Secretary to make a decision.  Id.  As 
discussed below, there is no competent evidence that the 
veteran's condition either manifested in service or is 
otherwise related to an event in service, and the veteran has 
not reported experiencing continuity of symptomatology since 
service.  In such circumstances, there is no duty to obtain a 
medical opinion.  McClendon v. Nicholson, 20 Vet. App. 79, 84 
(2006).  The statutory duty of VA to assist veterans in 
developing claims does not include a duty to provide a 
veteran with a medical examination and medical opinion absent 
a showing of a causal connection between her disability and 
her military service.  38 U.S.C.A. § 5103A(a, d); Wells v. 
Principi, 326 F.3d. 1381 (Fed. Cir. 2003).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

II.  Service Connection

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008). 

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Right Ear Hearing Loss

The veteran contends that she has lost hearing in her right 
ear due to in service noise trauma, including working around 
loud generators and machines.  The veteran's military 
occupational specialty (MOS), as noted on her DD 214, was as 
a telecommunications center operator.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The veteran's service medical records contain no evidence of 
hearing impairment by VA standards.  Her entrance examination 
in September 1978 indicates hearing within normal limits, and 
no audiological test results are available from the time of 
her separation because the veteran chose not to undergo a 
separation examination, as indicated on a statement of option 
dated in April 1984.
  
The results of the veteran's September 1978 entrance 
audiological testing are as follows, with puretone thresholds 
recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
10
15

The average pure tone threshold in the veteran's right ear 
was 14 decibels.  

The veteran's post-service medical records also contain no 
evidence of hearing impairment by VA standards.  In October 
2001, the veteran sought VA treatment for ear pain and 
fullness and intermittent decreased hearing over the past 
year.  She reported that the ear pain had increased over the 
past two days and that she had decreased hearing when the 
phone was placed over her ear.  Physical examination revealed 
that the tympanic membrane of the ears was clear, with mild 
erythema at insertion into the canal, but there was no 
effusion or exudate.  The doctor treated her with Allegra.  

In November 2001, the veteran sought private treatment from 
Robert Sciacca, J.M.D., for hearing problems, which were 
reportedly worse on the left than the right, tinnitus, and 
dizziness.  An audiogram performed at that time revealed 
normal hearing bilaterally.  Upon examination, Dr. Sciacca 
diagnosed the veteran with otalgia, tinnitus, and hearing 
loss.  In December 2001, she saw Dr. Sciacca for a re-check 
of her ears.  At this time, Dr. Sciacca reported that the 
veteran's hearing was normal bilaterally and diagnosed her 
with right ear otalgia.  In January 2004, the veteran again 
sought treatment with Dr. Sciacca, reporting bilateral ear 
pain and hearing loss.  An audiogram performed at that time 
revealed that her speech recognition threshold was 5 decibels 
bilaterally and her speech discrimination was 100 percent 
bilaterally.  Dr. Sciacca diagnosed her with bilateral 
otalgia and referred otitis externa.  

The veteran underwent a VA examination in August 2007, when 
she reported that during service she worked in a 
telecommunications center in a room with machines and in the 
motor pool around generators.  She reported having some 
occasional aural pain and pressure and stated that she had 
greatest difficulty when talking on the phone or when she was 
experiencing tinnitus.  The results of the veteran's August 
2007 audiological testing are as follows, with puretone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
25
20

On the Maryland CNC test, the veteran received a score of 100 
percent for the right ear for word recognition.  Based on 
these results, the examiner diagnosed the veteran with 
clinically normal hearing bilaterally and went on to provide 
the opinion that hearing loss was not caused by, or the 
result of, military service.  His rationale for this opinion 
was that her hearing was within normal range, so there was no 
hearing loss to attribute to noise exposure.  

Under VA law and regulations, a valid claim of service 
connection does not exist absent evidence of a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  While the veteran has reported that she has right 
ear hearing loss, audiologic testing has failed show hearing 
impairment by VA standards.  See 38 C.F.R. § 3.385.  
Additionally, although Dr. Sciacca diagnosed her with hearing 
loss in November 2001, an audiogram performed at that time 
was normal.  In other words, there is no evidence of a 
hearing disability in this case because private and VA 
audiologic testing has not demonstrated that 1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 hertz is 40 decibels or greater; or 2) the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz are 26 decibels or greater; or 3) 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  As such, there is no disability for 
which service connection may be granted.  

Further, although the Board does not question the sincerity 
of the veteran's conviction that she has right ear hearing 
loss, as a lay person, she is not competent to establish a 
medical diagnosis merely by her own assertions; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) (2008) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements, or 
opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Because she is not professionally qualified to 
provide a medical diagnosis, and since there is no competent 
medical evidence of record showing that she has right ear 
hearing loss related to military service, service connection 
for this condition is denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. 5107(b) 
(2008).

B.  Left Foot Condition

The veteran contends that the marching, running, and 
prolonged standing in heavy boots/shoes during military 
service caused or aggravated a left foot condition.    

Because it is undisputed that the veteran spent time 
marching, running, and standing during service, and has been 
diagnosed with several left foot conditions, including 
hammertoes, acquired planovalgus foot deformity, intractable 
plantar keratosis, porokeratosis, acquired plantar fasciitis, 
peroneal tendonitis, lateral malleolus, exostosis, and hallux 
valgus, the Board will focus on the evidence that pertains to 
whether these conditions are related to her military service.  
See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Service medical records are devoid of evidence of treatment 
for a left foot injury.  No foot condition was noted on her 
August 1978 entrance examination, and although treatment 
records indicate that she received treatment for right foot 
pain after an injury while running in August 1982, there is 
no evidence of treatment for her left foot.  Additionally, as 
noted above, the veteran chose not to undergo a separation 
examination, so there is no evidence regarding whether she 
had a left foot condition at the time of her military 
separation.

Post service, the veteran first sought treatment for left 
foot pain in May 1999, when she reported painful lesions on 
both feet and painful, thick, deformed toenails on both feet, 
which were causing pain and difficulty walking.  Upon 
examination, her private doctor, Ronald D. Agee, D.P.M., 
diagnosed the veteran with exostosis of the fifth toe of the 
left foot, a hammertoe deformity of the fifth toe of the left 
foot, porokeratosis of the left foot, and an acquired 
planovalgus foot deformity.  Dr. Agee did not provide an 
opinion as to the etiology of the veteran's left foot 
conditions. 

The veteran again sought treatment from Dr. Agee in June 
2004, reporting pain in the arch area of the midfoot and 
stating that pain had increased since 1999.  Dr. Agee 
diagnosed her with a hammertoe deformity of the first toe on 
both feet, painful feet and difficulty walking, acquired 
planovalgus foot deformity, intractable plantar keratosis, 
porokeratosis bilaterally, overuse syndrome, acquired plantar 
fasciitis, peroneal tendonitis lateral malleolus, and 
biomechanical faults.  Again, he did not provide an opinion 
as to the etiology of these left foot conditions.  

In July 2005, the veteran was provided with a VA foot 
examination.  After discussing the veteran's pertinent 
history, the findings of his physical examination, and the 
results of diagnostic studies, the examiner stated that the 
veteran did not have flat feet, hallux valgus of either foot, 
or pes cavus; however, she did have a hammertoe deformity of 
the second and third toe of the left foot.  The examiner was 
not asked to provide an opinion as to the etiology of the 
veteran's hammertoe deformity.  

The veteran was afforded a second VA foot examination in 
August 2007.  At the outset of the examination report, the 
examiner indicated that he had reviewed the veteran's claims 
folder.  After discussing the veteran's pertinent history, 
the findings of his physical examination, and the results of 
diagnostic studies, the examiner diagnosed the veteran with 
bilateral hallux valgus with minimal stiffness of the joint 
and 10 degrees of angulation and dorsiflexion at the first 
metatarsalphalangeal joints.  The examiner also provided the 
opinion that the veteran's current left foot condition was 
not at least as likely not due to a right foot injury in 
service.  The examiner noted that the veteran injured her 
right foot and ankle while running in service in 1982, but 
never injured her left foot during service; rather, the 
veteran's left foot pain began in 1985, a year after 
separation from service.  
	
Based on the foregoing, the evidence does not show that a 
left foot condition was incurred in or caused by military 
service.  Although the Board concedes that the veteran has 
been diagnosed with left foot disorders, there is no 
competent evidence in the veteran's claims file that 
indicates that these conditions had their onset during her 
time in service or are related to any in-service disease or 
injury.  Despite private treatment for these conditions, at 
no point has a medical opinion linked the onset of her left 
foot disabilities to her time in service.  Additionally, the 
veteran has never reported that these conditions began during 
service, or that she experienced a continuity of 
symptomatology since service.  Rather, she has reported that 
her left foot pain began a year after separation from 
service.  Moreover, the lengthy period of fifteen years 
without treatment for her left foot pain is evidence that 
there has not been a continuity of symptomatology, which 
weighs heavily against the veteran's claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Although the Board does not question the sincerity of the 
veteran's conviction that her left foot conditions are 
related to service (including running during physical 
training, marching, and standing in heavy boots) as a lay 
person, she is not competent to establish a medical diagnosis 
or show a medical etiology merely by her own assertions 
because such matters require medical expertise.  See 
38 C.F.R. § 3.159(a)(1) (2008) (Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Because the veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, the Board finds that the 
preponderance of the evidence is against the claim.

For the reasons and bases provided above, the preponderance 
of the evidence in this case is against the veteran's claim 
for service connection for a left foot condition.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The 
evidence in this case is not so evenly balanced so as to 
allow for application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. §5107 
(West 2002).  Accordingly, the veteran's claim for service 
connection for this disability is denied.  


ORDER

Service connection for right ear hearing loss is denied. 

Service connection for a left foot condition is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.  

Regarding the veteran's GERD claim, she contends that her 
currently diagnosed GERD began during service and has been 
persistent since.   

Service medical records indicate that the veteran complained 
of chest pain and tightness in October 1980 and was diagnosed 
with costochondritis.  Post-service, she was diagnosed with 
GERD at her July 2005 VA examination.  Although the July 2005 
examiner explained the signs and symptoms of her condition 
and provided a diagnosis, he did not provide an opinion 
regarding the etiology of the veteran's GERD.  A VA medical 
opinion regarding whether the veteran's GERD is related to, 
or caused by, her military service is necessary in this case 
before the Board renders a decision.   See 38 U.S.C.A. § 
5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Regarding her tension headaches claim, in her statements 
received in March 2007 and July 2008, the veteran reported 
that her tension headaches have worsened since the most 
recent examination, which was conducted in July 2005.  As 
such, VA is required to afford her a contemporaneous VA 
examination to assess the current nature, extent, and 
severity of this disability.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  Thus, the Board has no discretion 
and must remand this claim.  

The Board also observes that the veteran has received VA 
treatment for her tension headaches, and records of her VA 
care, dated since August 2006, have not been associated with 
the claims folder.  Under the law, VA must obtain these 
records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for 
headaches and GERD from the Birmingham, 
Alabama, VA Medical Center, dated from 
August 2006 forward.

2.  Then, schedule the veteran for a VA 
gastrointestinal examination.  The 
claims file and a copy of this remand 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  All necessary tests 
should be conducted.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent or greater 
probability) that GERD had its onset 
during active service or is related to 
any in-service disease or injury.  

The examiner should set forth a 
complete rationale for all findings and 
conclusions.

3.  Schedule the veteran for an 
appropriate VA examination to determine 
the extent and severity of her 
tension/migraine headaches.  The claims 
folder should be made available to and 
reviewed by the examiner.  All 
indicated tests should be performed.  

The examiner must indicate the impact 
of the veteran's headaches on her 
ability to work and the frequency of 
prostrating attacks.  

The examiner should set forth a 
complete rationale for all findings and 
conclusions.

4.  Finally, reconsider the veteran's 
claims on appeal.  If the claims remain 
denied, provide the veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


